DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner’s Note – Patentably Distinct Subject Matter
Family application US Patent 10,659,478 contains similar, yet patentably distinct subject matter.  

Applicant(s) Response to Official Action
The response filed on 1/7/2022 has been entered and made of record.  

Response to Amendment/Remarks
In the response filed Claims 1, 9, and 11 were amended.  Claims 4 and 14 were canceled.  Claims 20 and 21 were added new.  Claims 1-3, 5-13, and 15-21 were presented for examination.  

Applicants’ amendments/remarks regarding rejections under 35 USC 112(b) to their respective pending claims have been fully considered, are persuasive, and accordingly, withdrawn.  Applicant’s filing of a terminal disclaimer renders the non-statutory double patenting rejection of record moot and is accordingly withdrawn.  Applicants’ amendments/arguments overcome the prior art of record; the rejections of the claims under AIA  35 U.S.C. 103; and are persuasive.  Accordingly, said rejections 

Allowable Subject Matter
Claims 1-3, 5-13, and 15-21 are allowed.  

The following is an Examiner's statement of reasons for allowance:

The independent claims generally describe a multi-point packet validation system.  Various examples have been found in the art describe aspects of the claimed invention.  Sorhaug et al. (US 6,424,627 B1) Fig. 2, Col. 2 Ln. 66-67 Col. 3 Ln. 1-10, discloses data from media link 52A is received by media tap to second link corresponding to each side of the network.  Sorhaug, Fig. 2, Col. 2, Ln. 5, and Col. 2 Ln. 49 network tap provides transparent network monitoring of full duplex flow and replicate the flow to send to a media monitor.  Sorhaug, Fig. 2 Col. 2 Ln. 41, packets traverse the network device to both wide area networks and local area networks in bidirectional communication.  Sorhaug, Fig. 2 Col. 2 Ln. 41, network tap provides bidirectional monitoring between two devices between links 52A and 52B.  
Sorhaug does not, but in related art, Feghali et al. (US 2015/0128246 A1) t Feghali, ¶ 84-85 step 535 teaches that packet buffers are searched for corresponding packets that were received in step 515.  Feghali, Fig. 4A, ¶ 74, Ln. 1-7 DTF engine 477 determines if a packet should be blocked and requires further processing and decides to update session information for the packet, update 
Sorhaug in view of Fegali does not, but in related art, Jensen et al. (US 8,516,586 B1) teaches in Col. 9, Ln. 45-55, endpoint management server 107 may provide time of event and related address information.  Further the endpoint agent 102 may search the network file activity journal 103 and find the process that performed network activity 802 and if found will return the result to the server 107 the name and digest of the local process response for the network traffic.
However, as applicant notes, regarding independent claims 1 and 11, the cited prior art does not teach the amended portions of the independent claims.  Regarding independent claims 20 and 21, the cited prior art does not teach, “detect unauthorized packets by finding exiting packets without a corresponding entering packet, detect exiting packets with modified payloads by comparing a hash corresponding to each exiting packet to a hash of one or more entering packets, detect a LAN side exiting packet which does not have a corresponding LAN side entering packet that is a request for said LAN side exiting packet”.
Hence, while various art tangentially discusses aspects of the claimed invention none of the prior individually or in reasonable combination discloses the claimed invention.  
Dependent claims being dependent on their respective independent claims are therefore allowed under the same rationale.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments to Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-273-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 



/STEPHEN GUNDRY/
Examiner, Art Unit 2435

/J. BRANT MURPHY/Primary Examiner, Art Unit 2435